Citation Nr: 1132283	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to October 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a left knee disability.  In April 2008 and in August 2008, informal conferences were held between a Decision Review Officer (DRO) and the Veteran's then representative (AMVETS).  Summaries of these discussions are associated with the Veteran's claims file.  In March 2009, a Travel Board hearing (a transcript of the hearing is associated with the Veteran's claims file) was held before a Veterans Law Judge (VLJ) who (in November 2009) remanded the case for additional development.  In July 2010, the Veteran was advised that the VLJ who conducted the March 2009 Travel Board hearing was no longer with the Board, and was offered the opportunity for another hearing before the judge who would decide his case; in reply, he requested a videoconference hearing before the Board.  In January 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee injury in service was acute and resolved, and a chronic left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the Veteran's current left knee disability is not shown to be related to his service or to an injury therein.




CONCLUSION OF LAW

Service connection for a left knee disability, to include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  December 2006 and September 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record. and has not alleged that notice in this case was less than adequate.

The Veteran's available service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in December 2009.  For reasons discussed below, the Board found this examination inadequate and obtained a medical advisory opinion from the VHA.  As will also be discussed in greater detail below, that opinion is considered adequate.  The Veteran has not identified any pertinent evidence that remains outstanding and in a July 2011 statement indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

In various statements received, and in testimony at the March 2009 and January 2011 hearings before the Board, the Veteran alleged that in July 1954, while playing baseball for his company's team in Japan, he crashed into a cement wall and injured the left side of his body, with resulting dislocation of the left shoulder and injuries to the left elbow and left knee.  He stated that treatment for the left knee injury included wearing a leg brace for several months.  In support of his claim, he submitted July 2007 and August 2007 lay statements from R.A.S. and R.F.N., respectively.  R.A.S. and R.F.N. state they recall serving alongside the Veteran in Japan when he was involved in an accident wherein he injured his left side (shoulder, elbow, and knee) and was unable to perform many of his normal work duties as a result of these injuries.  

A certification from the National Personnel Records Center (NPRC) in St. Louis, Missouri, reflects that the Veteran's STRs were destroyed in a 1973 fire at that facility.  Through alternative sources, the RO was able to obtain a February 1953 treatment record showing that the Veteran was treated for acute pharyngitis and the report of a October 1955 service separation physical examination.  The service separation physical examination report is silent for any complaints, findings, or diagnosis related to the left knee; it shows that a clinical evaluation of the Veteran's lower extremities was normal, and that he dislocated his left shoulder in July 1954.

Postservice treatment records consist entirely of VA treatment records; they are silent for any complaints, findings, treatment, or diagnosis related to the left knee until 2000, when the Veteran was seen by VA for complaints of right and left knee pain.  He reported that he thought he might be having a gout attack, as he had a history of gout.  He was subsequently seen for treatment, during which he complained of a several year history of chronic left knee pain.  A March 2001 X-ray of the left knee found osteochondritis desiccans in the medial femoral condyle.  The Veteran was advised to have an MRI study, and received an injection for his left knee complaints.  In May 2001, he complained of increasing left knee pain in the past 12 months; he denied any left knee injuries.  An MRI study found evidence of sprains in the anterior and posterior cruciate ligaments and in the medial collateral ligament.  In September 2001, it was noted that in addition to osteochondritis desiccans in the left knee, the Veteran also had severe gouty arthritis.  

In January 2002, the Veteran was advised to have a left total knee replacement (TKR) due to the "destructive changes" in his left knee, which were secondary to gouty arthritis.  In February 2002, he reported that he had been experiencing pain in his left knee for three to four years, with the pain becoming worse in the past three years.  In March 2002, he underwent the TKR; apart from an attack of gout immediately following the surgical procedure, his left knee responded well to treatment.  

An April 2007 X-ray found degenerative arthritis in both knees; and in November 2007, the Veteran sought treatment for left hip and knee pain after lifting a propane tank.  It was noted that his past medical history was positive for a left TKR and arthritis.

In January 2008, the Veteran returned for follow-up treatment for his November 2007 left knee injury.  He complained that ever since lifting the propane tank, he had experienced difficulties with bending and extending his left knee, and with walking.  Dr. W.R.F., his treating orthopedist, noted that the Veteran had originally injured his left knee while playing baseball in service, and that this traumatic injury "resulted in traumatic arthritis which led to his total knee replacement."  For this reason, it was his opinion that the Veteran's current left knee disability was related to his service.  

At the March 2009 Travel Board hearing, the Veteran testified that after he injured his left knee in service, he continued to have problems with it until it "heal[ed] after a time."  He did not seek treatment for his left knee from the 1950s to the 1970s, and it did not start hurting again until about 1999 when he sought treatment from VA.  He eventually had a TKR in March 2002, after which time the left knee did well until he reinjured it in November 2007.

On December 2009 VA examination, the Veteran reported that after he injured his left knee in July 1954, he could not walk for over four weeks and used a cane until about November 1954.  Thereafter, he received physical therapy and "the knee healed," "it was just bruised and tendon damage at that time."  He played basketball after service, but was told to avoid football.  He stated his left knee started hurting again in or around 1986 as he recalled flying to Singapore and being unable to make one of his connecting flights because his knee hurt too badly.  He stated there was no injury; it was just having to sit for 15 hours during a flight.  After the 1986 episode, he experienced intermittent pain and swelling in his left knee until the knee replacement in March 2002.  He reported that he did not seek treatment for his left knee until 2001 because did not have money and the pain was not bad enough for him to seek medical treatment until then.  From 1955 to 2001, he did go to the doctor for "general physicals" but "they weren't looking for anything mechanical they were looking for diseases and stuff like that."  The Veteran also noted that he had gout and, in retrospect, felt his first gout attack in the left knee was also "sometime in the 1980's," although it was not actually diagnosed or treated until the 1990s.  He further noted that he has never had a gout attack in his right knee nor has he had one in the left knee since just after his left TKR in 2002.  After a physical examination of the Veteran, the examiner stated/opined:

[T]here is no actual medical evidence to support a chronic left knee condition beginning in 1954.  That is not to mean that he [sic] I don't believe he had left knee pain or injury in 1954, but that injury did not lead to his later left knee condition.  He states today he did not have problem with the left knee between 1954 and around 1986, when he started to develope [sic] significant joint problems due to gout.  At the time of his left knee arthroscopy in 2001 there was evidence of significant gouty arthritis in the left knee, as was the lytic lesion in femoral condyle noted on initial left knee x-ray in 2001.  Veteran was also found to have ligament sprains left knee on MRI in 2001, but has not had evidence of significant osteoarthritis or "DJD" as might be expected decades after an injury.  He was doing quite well after the 2002 left knee replacement, until he had the quadriceps tendon injury in 2007, which is what is responsible for his current left knee complaints and is unrelated to injury in 1954.  The veteran's risk factors for the tendon tear in 2007 were, and are, age, obesity, and long history of gout.

At the January 2011 videoconference hearing, the Veteran testified that in the 1980s he sought treatment for gout from a private physician in Sacramento, California.  At that time, the physician noted that the gout was starting to move up his leg, and stated that he would have trouble later on (i.e., be more susceptible to gouty arthritis) due to his past history of trauma to the left side of his body in service.  The Veteran further testified that the physician was no longer in practice, had sold his practice, and that treatment records from this physician were unavailable.

In April 2011, the Board found that there was conflicting medical evidence regarding a nexus between the Veteran's current left knee disability and his left knee injury in service, and that the January 2008 and December 2009 medical opinions were (for reasons that will be discussed in greater detail below) inadequate, and requested a VHA medical expert advisory opinion.  In an April 2011 response, a VA orthopedic surgeon who reviewed the entire claims file opined that the Veteran's current left knee disabilities (gouty arthritis and osteo or degenerative arthritis in the left knee) were "not related in any way to his injury of July 1954 to the left knee."  The VHA consulting physician explained that although the Veteran "clearly had an injury to his left knee in July of 1954 while he was serving on active duty in Japan while playing in a baseball game," and received treatment for two months as a result of that left knee injury, it was significant to note that at the time of his separation in October 1955, there was "no evidence of any abnormality in the left knee."  The VHA consultant additionally noted that after the Veteran separated from service, he did not seek any medical treatment or have any significant medical complaints sufficient to warrant medical treatment until 2000, and stated:

[I]f [the Veteran] had sustained any significant injury [in service], it would have been identified in October of 1955 at his discharge physical and caused him to seek medical treatment much sooner than he did in the year 2000.  In my opinion, the veteran sustained a relatively minimal injury to his left knee in 1954 while playing baseball in Japan and that he had a complete recovery from this injury by the time of his discharge from the military in October of 1955.

The VHA consultant further opined that because 2006 X-rays clearly showed that the Veteran also had osteo or degenerative arthritis in his right knee, the diagnosis of degenerative arthritis in the left knee was "directly related to the alignment in the knee which caused the development of degenerative arthritis in both of his knees," and was not related to his left knee injury in service.  Likewise, the development of gouty arthritis was not related to his service.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any injury initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in the first postservice year. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As an initial matter, the Board notes that because the Veteran's STRs were destroyed by a fire at the facility storing such records, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The record reflects that through alternative sources, the RO was able to obtain (and associate with the claims folder) several of the Veteran's STRs, including his October 1955 service separation physical examination report.  

Although there is no official documentation of a left knee injury in service, the Board finds that the evidence of record, which includes the Veteran's credible sworn testimony and the lay statements he submitted from individuals who served with him in Japan, tends to support (rather than contradict) that he injured his left knee in service.  Notably, the Veteran's October 1955 service separation physical examination report documents that he dislocated his left shoulder in July 1954, which substantiates that he sustained some form of injury to his left side in service, and service connection has been established for his left shoulder and elbow disabilities.  Accordingly, it is not in dispute that the Veteran injured his left knee and received treatment for such in service.  It is also not in dispute that he is presently being treated for gouty arthritis and osteo or degenerative arthritis in his left knee.  What he must still show to establish service connection for his current left knee disabilities is that one or both of them is related to his injury in service.

As was noted above, the Veteran's October 1955 service separation physical examination report is silent for any complaints, findings, or diagnoses pertaining to the left knee.  The Veteran himself has indicated that for many years after service his left knee was asymptomatic (see, e.g., his March 2009 Travel Board hearing testimony and his December 2009 examination report of medical history).  Consequently, service connection for a left knee disability on the basis that a chronic left knee disability became manifest in service and persisted is not warranted.  There is also no competent evidence (and the Veteran does not allege) that arthritis of the left knee was manifested in the first postservice year; therefore, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).

The record includes both medical evidence that tends to support the Veteran's claim that his current left knee disability is related to the left knee injury he sustained in service and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim is the January 2008 treatment record in which his treating orthopedist, Dr. W.R.F., opines that his original left knee injury in service "resulted in traumatic arthritis which led to his total knee replacement."  Although Dr. W.R.F. is considered competent to render such an opinion and examined the Veteran, he did not explain the rationale for his opinion, and merely stated his conclusion.  The United States Court of Appeals for Veterans Claims (Court) has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Furthermore, the Board notes that it is also not readily apparent from Dr. W.R.F.'s opinion what records/information he reviewed, if any, in rendering this opinion.  While claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider was aware of any pertinent facts relevant to determining the etiology of a disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding that the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  Here, Dr. W.R.F. does not mention or discuss the significance of a 45-year gap in records of treatment, and it is not clear whether he considered the fact that no left knee abnormalities were noted at the time of the Veteran's separation from service, or that he acknowledged not having any problems with his left knee until some 30 years after it had "healed" from his injury in service.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A lengthy time interval between service and the earliest postservice clinical manifestation of a disability for which service connection is sought is, of itself, a factor against a finding of service connection).

The evidence that tends to go against the Veteran's claim includes the October 2009 VA examination report.  However, in April 2011, the Board found this opinion to be lacking in probative value.  In particular, the examiner seemed to focus on the Veteran not having had a chronic left knee disability since service, when it was not the Veteran's contention that he had had continuous problems with his left knee since service.  Rather, it was his contention that the in-service left knee injury caused him to develop problems in the same knee many years later.  Also, the October 2009 VA examiner did not address whether the Veteran's gouty arthritis and/or degenerative joint disease in the left knee were related to his service.  Accordingly, the Board requested a VHA advisory medical opinion.

In April 2011, a VHA consulting physician reviewed the Veteran's entire claims file, noted that the Veteran currently had gouty arthritis as well as superimposed osteo or degenerative arthritis in his left knee, and opined that neither of these disabilities was related to his July 1954 left knee injury in service.  The VHA consulting physician explained that after the in-service injury, the Veteran had a "complete recovery" such that by the time of his October 1955 service separation physical examination, his left knee was felt to be normal.  He then did not experience any significant medical complaints sufficient to seek medical treatment for his left knee until 2000.  The VHA consulting physician stated that had the in-service left knee injury been a significant one, it would have been identified at the time of his service separation physical examination, and he would have sought medical treatment earlier than in 2000.  He noted additionally that the Veteran also had degenerative arthritis in his right knee and opined that the degenerative arthritis in the left knee was directly related to the alignment of his knees, which caused him to develop degenerative arthritis in both knees.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the opinion of the April 2011 VHA consulting physician as he is also an orthopedic surgeon (and by virtue of specialized training and experience is eminently qualified to offer this opinion) and his opinion reflects a familiarity the clinical data and the Veteran's complete medical history; includes rationale for the opinions provided, and considered possible alternative risk factors for the Veteran's left knee disabilities.
At the January 2011 videoconference hearing, the Veteran testified that he was told by a private physician in the 1980s that his left knee would be more susceptible to gouty arthritis due to his past history of trauma to the left side of his body in service.  He further testified that treatment records from this physician are no longer available.  In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Id. at 77.  The Board notes further that prior to the January 2011 videoconference hearing, the Veteran had never mentioned this physician.  In fact, at the March 2009 Travel Board hearing, the Veteran testified that after the left knee injury in service, he received some physical therapy and then his left knee did not hurt until more recently.  Similarly, at the December 2009 VA examination, the Veteran reported that after service, he did not have any problems with his left knee until in or around 1986 when his left knee started to hurt and swell after flying.  He did not seek treatment after this episode nor did he seek treatment for his left knee for another (estimated) 15 years because the pain was not bad enough for him to seek medical treatment until then.  He further reported that gout was not diagnosed or treated until the 1990s.

The Veteran's expressions of belief that his left knee disability is related to his service do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Significantly, whether a left knee disability may (in the absence of continuity of symptomatology) be etiologically related to a remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.  
ORDER

Service connection for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


